DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 12 are objected to because of the following informalities: 
Claim 5: “is selected form the group” should be “is selected from the group”

    PNG
    media_image1.png
    52
    657
    media_image1.png
    Greyscale
 

Claim2: “wherein the sample image is selected form the group” should be “wherein the first sample image is selected from the group”

    PNG
    media_image2.png
    53
    653
    media_image2.png
    Greyscale
  
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
[0049] Callout for ‘The at least camera chip’ should be ‘The at least one camera chip’.

    PNG
    media_image3.png
    106
    894
    media_image3.png
    Greyscale
   
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-8, 10, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khojasteh (US-2012/0061590-A1).

Regarding claim 1, Khojasteh teaches a method of fusing images, the method comprising:
(Khojasteh, Para 10:

    PNG
    media_image4.png
    116
    643
    media_image4.png
    Greyscale

; Khojasteh describes a method combining images into composite images;) 
illuminating a sample with illuminating photons;
(Khojasteh, Para 27:

    PNG
    media_image5.png
    140
    648
    media_image5.png
    Greyscale

; Khojasteh identifies light being directed onto a tissue;
Khojasteh, Figure 1:

    PNG
    media_image6.png
    732
    548
    media_image6.png
    Greyscale

; Khojasteh demonstrates light being directed from a light source onto a tissue;)  
obtaining a first sample image from interacted photons that have interacted with the sample and have traveled to a first camera chip; obtaining a second sample image from interacted photons that have interacted with the sample and have traveled to a second camera chip; 
(Khojasteh, Para 27:

    PNG
    media_image7.png
    89
    504
    media_image7.png
    Greyscale

; Khojasteh describes capturing light detected by an imaging detector;
Khojasteh, Para 31:

    PNG
    media_image8.png
    95
    509
    media_image8.png
    Greyscale

; Khojasteh describes capturing images with the imaging detector; See Figure 2;
Khojasteh, Para 63:

    PNG
    media_image9.png
    90
    633
    media_image9.png
    Greyscale

; Khojasteh describes an imaging detector consisting of one or more cameras;)
and fusing the first sample image and the second sample image by weighting the first sample image and the second sample image, wherein the weighting the first sample image and the second sample image is performed by one or more of Image Weighted Bayesian Fusion (IWBF), Partial Least Squares Discriminant Analysis (PLS-DA), linear regression, logistic regression, Support Vector Machines (SVM), Relative Vector Machines (RVM), naive Bayes, neural network, or Linear Discriminant Analysis (LDA), to thereby generate a fused score image.  
(Khojasteh, Para 58:

    PNG
    media_image10.png
    71
    501
    media_image10.png
    Greyscale

; Khojasteh describes an analysis step; 
Khojasteh, Para 58:

    PNG
    media_image11.png
    159
    505
    media_image11.png
    Greyscale

; Khojasteh introduces the use of Stepwise Linear Discriminant Analysis on images to derive weights;
Khojasteh, Para 58:

    PNG
    media_image12.png
    96
    654
    media_image12.png
    Greyscale

; Khojasteh describes the weights being utilized for combination into composite images;)

Regarding claim 3, Khojasteh teaches the method of claim 1, further comprising normalizing intensities of the first sample image and the second sample image.
(Khojasteh, Para 90:

    PNG
    media_image13.png
    287
    636
    media_image13.png
    Greyscale

; Khojasteh describes pixel adjustment of the images;) 

Regarding claim 7, Khojasteh teaches the method of claim 1, wherein the illuminating photons are generated by a tunable illumination source.
(Khojasteh, Para 90:

    PNG
    media_image14.png
    89
    627
    media_image14.png
    Greyscale

; Khojasteh describes a programmable light source;)

Regarding claims 8, 10, and 14, they recite the method of claims 1, 3, and 7, respectively, as a system with a processor. Khojasteh discloses the system and use of a processor:
(Khojasteh, Para 30:

    PNG
    media_image15.png
    88
    628
    media_image15.png
    Greyscale

; 
Khojasteh, Para 132:

    PNG
    media_image16.png
    200
    637
    media_image16.png
    Greyscale

;)
With respect to the remaining limitations of claims 8, 10, and 14, the analyses in rejecting claims 1, 3, and 7 are equally applicable to claims 8, 10, and 14, respectively.

Regarding claim 15, it recites the method of claim 1 as a computer program product. Khojasteh discloses the computer program product:
(Khojasteh, Para 132:

    PNG
    media_image17.png
    344
    637
    media_image17.png
    Greyscale

;)
With respect to the remaining limitations of claim 15, the analysis in rejecting claim 1 is equally applicable to claim 15.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4-5, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Khojasteh in view of Schmidt et al. (US-2019/0147588-A1 hereinafter “Schmidt”).

Regarding claim 2, Khojasteh teaches the method of claim 1, further comprising: 
identifying portions in each of the first sample image and the second sample image that correspond to glare;
(Khojasteh, Para 112:

    PNG
    media_image18.png
    93
    628
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    66
    636
    media_image19.png
    Greyscale

;
Khojasteh, Para 118:

    PNG
    media_image20.png
    91
    630
    media_image20.png
    Greyscale

;
Khojasteh, Para 119:

    PNG
    media_image21.png
    126
    632
    media_image21.png
    Greyscale

; Khojasteh describes a process of differentiating regions of tissue through photo-bleaching. The regions without photo-bleaching are equivalent to regions of glare in correspondence to the photo-bleached regions;) 
Khojasteh does not expressly disclose and not classifying the identified portions of the first sample image and the second sample image.
  Schmidt teaches: 
and not classifying the identified portions of the first sample image and the second sample image.
(Schmidt, Para 17:

    PNG
    media_image22.png
    94
    659
    media_image22.png
    Greyscale

; Schmidt describes artifacts indicated by locations.
Schmidt, Para 35:

    PNG
    media_image23.png
    129
    653
    media_image23.png
    Greyscale

; Schmidt describes the annotation of artifacts;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify image fusing method of Khojasteh such that identified portions of the first sample image and the second sample image are not classified, as taught by Schmidt.
The suggestion/motivation for doing so would have been to improve image accuracy by enhancing the distinction between more subtle artifacts.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Khojasteh with Schmidt to obtain the invention as specified in claim 2.

Regarding claim 4, Khojasteh teaches the method of claim 1, further comprising: 
receiving a selection of an area in each of the first sample image and the second sample image that corresponds to glare;
(Khojasteh, Para 112:

    PNG
    media_image18.png
    93
    628
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    66
    636
    media_image19.png
    Greyscale

;
Khojasteh, Para 118:

    PNG
    media_image20.png
    91
    630
    media_image20.png
    Greyscale

;
Khojasteh, Para 119:

    PNG
    media_image21.png
    126
    632
    media_image21.png
    Greyscale

; Khojasteh describes a process of differentiating regions of tissue through photo-bleaching. The regions without photo-bleaching are equivalent to regions of glare in correspondence to the photo-bleached regions;
Khojasteh, Para 61:

    PNG
    media_image24.png
    485
    631
    media_image24.png
    Greyscale

; Khojasteh describes manual selection of regions within the images and further describes using weights to modify contrast and distinguish image contents with the background;
Khojasteh, Fig 3C:

    PNG
    media_image25.png
    764
    701
    media_image25.png
    Greyscale

;
Khojasteh, Fig 3D:

    PNG
    media_image26.png
    765
    706
    media_image26.png
    Greyscale

;) 
Khojasteh does not expressly disclose and replacing values of pixels in the selected area with updated values that are classifiable. 
Schmidt teaches:
and replacing values of pixels in the selected area with updated values that are classifiable.
(Schmidt, Para 48:

    PNG
    media_image27.png
    237
    652
    media_image27.png
    Greyscale

; Schmidt describes the removal or reduction of artifacts through various image processing means that result in the replacement of pixel values of the original image.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify image fusing method of Khojasteh such that pixel areas in the selected areas were updated, as taught by Schmidt.
The suggestion/motivation for doing so would have been to further improve image accuracy by removing or reducing the influence of artifacts within the image.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Khojasteh with Schmidt to obtain the invention as specified in claim 4.
 
Regarding claim 5, Khojasteh teaches the method of claim 1, but does not expressly disclose wherein the first sample image is selected form the group consisting of X-Ray, EUV, UV, RGB, VIS-NIR, SWIR, Raman, NIR-eSWIR, eSWIR, magnetic resonance, ultrasound, optical coherence tomography, speckle, light scattering, photothermal, photoacoustic, terahertz radiation and radio frequency imaging and the second sample image is selected from the group consisting of X-ray, EUV, UV, RGB, VIS-NIR, SWIR, Raman, NIR-eSWIR, and eSWIR.
Schmidt teaches:
wherein the first sample image is selected form the group consisting of X-Ray, EUV, UV, RGB, VIS-NIR, SWIR, Raman, NIR-eSWIR, eSWIR, magnetic resonance, ultrasound, optical coherence tomography, speckle, light scattering, photothermal, photoacoustic, terahertz radiation and radio frequency imaging
(Schmidt, Para 20:

    PNG
    media_image28.png
    113
    655
    media_image28.png
    Greyscale

; Schmidt describes an RGB medical image;)
and the second sample image is selected from the group consisting of X-ray, EUV, UV, RGB, VIS-NIR, SWIR, Raman, NIR-eSWIR, and eSWIR.
(Schmidt, Para 21:

    PNG
    media_image29.png
    91
    652
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    95
    653
    media_image30.png
    Greyscale

; Schmidt describes that any type of medical image may be used for image processing;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify image fusing method of Khojasteh such that the second sample image is selected from the group consisting of X-ray, EUV, UV, RGB, VIS-NIR, SWIR, Raman, NIR-eSWIR, and eSWIR, as taught by Schmidt.
The suggestion/motivation for doing so would have been to expand the possible utility of the method to various fields of medical imaging.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Khojasteh with Schmidt to obtain the invention as specified in claim 5.
  
Regarding claims 9 and 11-12, they recite the method of claims 2 and 4-5, respectively, as a system. Khojasteh discloses the system:
(Khojasteh, Para 30:

    PNG
    media_image15.png
    88
    628
    media_image15.png
    Greyscale

;
Khojasteh, Para 132:

    PNG
    media_image16.png
    200
    637
    media_image16.png
    Greyscale

;)
With respect to the remaining limitations of claims 9 and 11-12, the analyses in rejecting claims 2 and 4-5 are equally applicable to claims 9 and 11-12, respectively.  


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Khojasteh in view of Schmidt and further in view of Beck et al. (US-2016/0093034-A1 hereinafter “Beck”).

Regarding claim 6, Khojasteh in view of Schmidt teaches the method of claim 5, wherein the first sample image is RGB, but does not expressly disclose and the second sample image is VIS-NIR.
Beck teaches:
and the second sample image is VIS-NIR.
(Beck, Paras 65-66:

    PNG
    media_image31.png
    213
    650
    media_image31.png
    Greyscale

; 
	Beck, Para 114:
	
    PNG
    media_image32.png
    97
    650
    media_image32.png
    Greyscale

; Beck describes image fusion with one image being a VIS-NIR image;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify image fusing method of Khojasteh in view of Schmidt such that the second sample image is VIS-NIR, as taught by Beck.
The suggestion/motivation for doing so would have been to maximize information content in the fusion of the images.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Khojasteh in view of Schmidt with Beck to obtain the invention as specified in claim 6.

Regarding claim 13, it recites the method of claim 1 as a system. Khojasteh discloses the system:
(Khojasteh, Para 30:

    PNG
    media_image15.png
    88
    628
    media_image15.png
    Greyscale

;
Khojasteh, Para 132:

    PNG
    media_image16.png
    200
    637
    media_image16.png
    Greyscale

;)
With respect to the remaining limitations of claim 13, the analysis in rejecting claim 6 is equally applicable to claim 13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYCHAL J GIBBENS whose telephone number is (571)272-5553. The examiner can normally be reached Monday - Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYCHAL J GIBBENS/Examiner, Art Unit 2662/



/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662